DETAILED ACTION
Applicant’s election without traverse of Group III, claims 62-71 in the reply filed on 02/21/2022 is acknowledged.
Claims 45-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 is unclear and confusing because it recites, “wherein the transmembrane domain is an ICOS transmembrane domain….” while independent claim 62 is already limited to comprising an ICOS transmembrane domain or ICOS intracellular signaling domain. It is not clear if 63 is requiring an ICOS transmembrane be present, since it is optional in claim 62, and limiting it to SEQ ID NO:12. If so, the claim should read “wherein the CAR comprises an ICOS transmembrane domain comprising the amino acid sequence of SEQ ID NO:12.”  Alternatively, the claim could read “wherein the ICOS transmembrane domain comprises the amino acid 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 62,64-65 and 67-71 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jena (2010, Blood, 116:1035-1044; IDS).
Claim 62 is drawn to a lentiviral vector encoding a Chimeric Antigen Receptor (CAR). The CAR of claim 62 comprises an extracellular antigen binding domain, an ICOS transmembrane 
At see page 1036, col. 2, Jena 2010 teaches CARs with a variety of intracellular signaling motifs including 1,2, or 3 of CD28 (claim 65), CD134, CD137 (4-1BB; claim 65), LCK, ICOS (claim 62) and DAP10. Jena teaches that CARs with multiple chimeric signaling motifs exhibit effector function stemming from both primary signal and costimulatory signal following an extracellular signaling event (see page 1037). Jena also taught that CARs can have antigen binding domains (claim 62) that are scFvs (claim 67, see page 103, col. 2, Figure 1, page 1037) specific to CD19 or CD20 (claim 68). Jena taught that the CARs can also comprise a CD3zeta signaling domain (claim 64).  CARs also comprise various transmembrane domains that can give varied function to the CAR (see figure 1). CAR transgenes can be introduced into T cells using lentiviral vectors (see paragraph bridging pages 1037-1038; Figure 3) to result in a T-cell comprising a CAR with the above-stated domains (claims 69-70). Jena teaches subsets of T cells, such as Th17 cells, can be genetically modified to express CARs (claim 71, see page 1038, col. 1, last paragraph).
While Jena does not specifically teach, in and of itself, a lentiviral vector comprising a nucleic acid encoding an antigen binding domain and an ICOS intracellular domain, and does not piece together the parts of various CARs to obtain the CARs of various dependent claims, Jena does teach a CAR comprising an antigen binding domain and an ICOS intracellular domain and that lentiviral vectors are useful as they can transduce quiescent T-cells. Thus, Jena renders it obvious to use CARs comprising an ICOS intracellular domain and to use lentiviral vectors to make CAR T cells. Jena also renders obvious combining various other components of CARs recited in dependent claims, as set forth above. One of skill in the art would have a reasonable expectation of success in combining the various components of a CAR-T cell vector system as Jena provides evidence . 
Claim Rejections - 35 USC § 103
Claims 62,64,66,67,69,70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Finney (2004, J Immunol, 172:104-113; IDS) in view of Milone (2009, Molecular Therapy, 17:1453-1464).
Claim 62 is drawn to a lentiviral vector encoding a Chimeric Antigen Receptor (CAR) comprising an extracellular antigen binding domain, an ICOS transmembrane domain or an ICOS intracellular signaling domain. Claim 64 additionally requires a signaling domain of CD3-zeta. Claim 67 requires the antigen binding domain be an antibody or antigen binding fragment thereof (scFv). Claims 69-70 are drawn to cells comprising the lentiviral vector.
With regard to claim 62, Finney taught transducing T cells (claim 69-70) with a vector encoding a CAR wherein the CAR comprises an antigen binding domain (P67 (CD33) scFv; claim 67), an ICOS intracellular domain (claim 62) comprising the amino acid sequence of SEQ ID NO:13 (claim 66) and a CD3zeta signaling domain (claim 64), see Figure 3C and sequence F34731, which is SEQ ID NO:6, encoding SEQ ID NO:13. 
Finney does not teach lentivirus as a nucleic acid vector to transduce T-cells or wherein the antigen binding domain binds CD19. 
However, use of lentiviral vectors to transduce T-cells with nucleic acids encoding chimeric antigen receptors was well-known at filing. For example, Milone states, “With the advent of efficient gene transfer technologies, such as murine retroviral and HIV-derived lentiviral vectors, it has become feasible to confer novel antigenic specificity to T cells by transfer of chimeric antigen receptors (CARs) with stable, long-term expression” (page 1453, col. 2). Milone also provides that 
It would have been obvious at the time of filing to combine the teachings of Finney concerning generating T-cells expressing a CAR comprising an antigen binding domain and a ICOS intracellular domain with those of Milone relating use of lentivirus as a vector to transduce the T-cells with a CAR that targets CD19 to arrive at the invention as claimed. One of skill in the art would have been motivated to use the lentiviral vector as Milone studied several vector systems and found lentivirus to be most efficient and found anti-CD19 CARs led to efficient lysis of leukemic cells. One of skill in the art would have had a reasonable expectation of success in carrying out the invention as Milone demonstrated efficient and effective transduction and expression of a highly similar CAR in T-cells and all requisite technique to place the nucleic acid of Finney into the vector of Milone were well within the realm of the ordinary skilled artisan.
 
Claims 62,65 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Finney (2004, J Immunol, 172:104-113; IDS) in view of Milone (2009, Molecular Therapy, 17:1453-1464) as applied to claim 62,64,66,67,69,70 above, and further in view of Jena (2010, Blood, 116:1035-1044).
Finney and Milone meet the limitations of claim 62 as set forth above. Neither Finney nor Milone teach inclusion of an additional costimulatory domain (third generation CAR; claim 65) or specifically mention use of Th17 cells as a subset of T cells to be transduced (claim 71)
At see page 1036, col. 2, Jena 2010 taught CARs with a variety of intracellular signaling motifs including 1,2, or 3 of CD28 (claim 65), CD134, CD1347 (4-1BB; claim 65), LCK, ICOS (claim 62) and DAP10. Jena teaches that CARs with multiple chimeric signaling motifs exhibit 
It would have been obvious at the time of filing to add a costimulatory domain as taught by Jena to the lentiviral vector encoding a CAR as taught by Finney and Milone to obtain a third generation CAR as claimed. Jena taught that third generation CARS had advantages over second generation CARs such as increased persistence. One of skill in the art would have had a reasonable expectation of success in combining the teachings as the requisite techniques to add an additional domain was well-known and Jena taught the growing applicability and advantages of third generation CARs. 
 
Claims 62 and 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jena (2010, Blood, 116:1035-1044; IDS) in view of US2006/0247191 (Finney ‘191; IDS) and of WO2004087196 (Kaempfer). 
Jena meets the limitation of claim 62 as set forth above under 35 USC102/103. Jena does not teach that the nucleic acid encoding the CAR comprises an ICOS transmembrane domain comprising SEQ ID NO:12. 
However, Finney taught nucleic acids encoding chimeric receptors coprising CD134 and ICOS signaling regions. Finney ‘191 also taught that the transmembrane domain of the chimeric receptor could be ICOS (see para 45). Finney does not disclose the sequence of the ICOS transmembrane domain. However, such was disclosed by Kaempfer, see alignment below:

  Query Match             100.0%;  Score 141;  DB 5;  Length 156;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FWLPIGCAAFVVVCILGCILICWL 24
              ||||||||||||||||||||||||
Db        129 FWLPIGCAAFVVVCILGCILICWL 152


It would have been obvious at the time of the invention to combine the teachings of Jena regarding use of lentiviral vectors to transduce T cells with nucleic acids encoding CARs with the teachings of Finney regard the ICOS intracellular domain sequence and the specific sequence of the ICOS protein as set forth by Kaempfer to arrive at the invention as claimed. One would have been motivated to make such a combination as Jena taught that varying transmembrane domains can alter function of CARs. 
Claims 62 and 66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jena in view of Finney (2004, J Immunol, 172:104-113; IDS). 
Jena meets the limitation of claim 62 as set forth above under 35 USC102/103. Jena does not teach that the nucleic acid encoding the CAR comprises an ICOS intracellular domain comprising SEQ ID NO:13. 
However, Finney taught transducing T cells with a vector encoding a CAR wherein the CAR comprises an antigen binding domain, an ICOS intracellular domain comprising the amino acid sequence of SEQ ID NO:13 (claim 66), see Figure 3C and sequence F34731, which is SEQ ID NO:6, encoding SEQ ID NO:13. 
It would have been obvious at the time of the invention to combine the teachings of Jena regarding use of lentiviral vectors to transduce T cells with nucleic acids encoding CARs with the teachings of Finney regard the ICOS intracellular domain sequence to arrive at the invention as 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 62 and 64-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,714278 in view of Milone (2009). The patented claims are drawn to nucleic acids encoding a CAR comprising an anti-mesothelin antigen binding domain, a transmembrane domain, and an ICOS intracellular sequence of SEQ ID:13. The patented claims are species of, and are encompassed by and therefore rendered obvious over the patented claims with exception that the pending claims require the nucleic acid be part of a lentiviral vector. This is rendered obvious by Milone. Milone states, “With the advent of efficient gene transfer technologies, such as murine retroviral and HIV-derived lentiviral vectors, it has become feasible to confer novel antigenic specificity to T cells by transfer of chimeric antigen receptors (CARs) with stable, long-term expression” (page 1453, col. 2). Thus, it was obvious at the time of filing to use lentiviral vectors to transducer T cells to make the cells of ‘278.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632